Citation Nr: 0201697	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 1999, 
for the grant of service connection for ischemic heart 
disease as a residual of beriberi.

2.  Entitlement to an effective date prior to May 20, 1999, 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had recognized service in the Philippine 
Guerrilla Forces during World War II.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision from the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted entitlement to service connection for ischemic heart 
disease as a residual of beriberi, effective from May 20, 
1999, and granted entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), effective from May 20, 1999.  
A notice of disagreement as to the assigned effective dates 
was received in July 2000, the statement of the case was 
issued in November 2000, and a substantive appeal was 
received in January 2001.  


FINDINGS OF FACT

1.  The veteran had recognized military service during World 
War II.

2.  A claim of entitlement to service connection for heart 
disease was not received prior to May 20, 1999.  

3.  Prior to May 20, 1999, service connection had been 
granted for residuals of shrapnel wound to the right buttock, 
rated 20 percent disabling, and for residuals, shrapnel wound 
to the left leg, rated as 20 percent disabling; prior to May 
20, 1999, the veteran's combined service-connected disability 
rating was 40 percent. 

4.  Prior to May 20, 1999, service-connected disabilities did 
not preclude substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of an 
effective date prior to May 20, 1999, for the grant of 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).

2.  The criteria for entitlement to assignment of an 
effective date prior to May 20, 1999, for the grant of 
entitlement to TDIU benefits have not been met. 38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes numerous VA 
examination reports, private treatment records, and 
statements from the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for an 
equitable review of the veteran's appeal.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran for further argument as the Board's consideration 
of the new law and new regulations in the first instance does 
not prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

A review of the record reflects that in February 1947, the 
veteran filed a claim for VA benefits.  He listed several 
disorders, including beriberi, but did not reference any 
cardiovascular disorders.  On VA examination in June 1953, it 
was noted that beriberi was not found.  An electrocardiogram 
study was within normal limits; no cardiovascular diagnosis 
was rendered.  In a May 1954 rating decision, the RO granted 
service connection for residuals of a shell fragment wound to 
the right buttock and for residuals of shell fragment wounds 
to the left leg, both effective from October 8, 1952.  
Although beriberi, among various disorders, was listed as 
part of the issue, it was noted in the rating decision that 
there was no evidence of these other claimed conditions.  
Service connection for beriberi was therefore effectively 
denied.  The veteran appealed the assigned effective dates 
for the grant of service connection for right buttock and 
left leg disability, and in a February 1955 decision, the 
Board denied the veteran's claim of entitlement to 
retroactive benefits.  

In a June 1975 rating action, the RO granted entitlement to 
an increased evaluation for residuals of shell fragment 
wounds to the left leg.  

The veteran subsequently sought entitlement to increased 
evaluations of his service-connected disabilities.  In a 
December 1989 confirmed rating action, the RO continued the 
assigned evaluations of the veteran's service-connected 
disabilities.  The veteran appealed that determination to the 
Board.  In an April 1991 decision, the Board denied the 
veteran's claim of entitlement to increased evaluations of 
his service-connected disabilities.  In a May 1996 rating 
action, the RO continued the assigned evaluations for the 
veteran's service-connected disabilities.  

In August 1997, the veteran sought entitlement to increased 
evaluations of his service-connected disabilities.  He also 
indicated that he was totally disabled due to his service-
connected disabilities.  Although VA examinations were 
scheduled in connection with these claims, the veteran failed 
to report for the examinations.  In an April 1998 letter, the 
RO informed the veteran of the denial of his claim for 
increased evaluations and notified him of his appellate 
rights.  The veteran did not file a notice of disagreement as 
to that determination within one year of the notice letter.  

On May 20, 1999, the RO received a letter from the veteran 
indicating that his service-connected disabilities had 
increased in severity.  He also indicated that he wished to 
file a claim for compensation for his "heart disease" as a 
former prisoner of war.  Attached to the letter was a 
certification from the Department of Health of the Republic 
of the Philippines, indicating that the veteran suffered from 
hypertension, ischemic heart disease, congestive heart 
failure, anxiety reaction, and premature atrial contraction. 

VA examinations were conducted and in a May 2000 rating 
action, the RO continued a 20 percent evaluation for 
residuals of shell fragment wounds to the right buttock and a 
20 percent evaluation for residuals of shell fragment wounds 
to the right leg.  The RO also granted entitlement to service 
connection for ischemic heart disease effective from May 20, 
1999, entitlement to service connection for post-traumatic 
stress disorder effective from May 20, 1999, and entitlement 
to TDIU benefits effective from May 20, 1999.  The veteran 
subsequently completed an appeal of the effective dates 
assigned for the grant of service connection for ischemic 
heart disease and for the grant of entitlement to TDIU 
benefits.  

Analysis

A.  Service Connection Claim. 

The veteran contends that an effective date prior to May 20, 
1999, is warranted for the grant of service connection for 
ischemic heart disease.  He claims that the proper effective 
date should be as early as May 6, 1991, since he had filed a 
claim for "heart sickness" as of that date.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year of separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit being sought must be 
identified.  38 C.F.R. § 3.155.

Following a thorough review of the record, the Board is 
compelled to conclude that a claim for entitlement to service 
connection for ischemic heart disease as a residual of 
beriberi was not received prior to May 20, 1999.  The claim 
in 1947 was not for heart disease, but for beriberi.  There 
was neither a formal or an informal claim for heart disease.  
Medical examination in 1953 showed no evidence of beriberi, 
and the veteran's claim was denied.  The Board also notes 
here that the 1953 VA examination also did not result in any 
diagnosis of heart disease.    

Over the years, the veteran filed various requests for 
increased ratings for his service-connected disabilities.  
However, none of these included a claim, either formal or 
informal, for heart disease.  The Board specifically 
recognizes that the veteran contends a claim for increased 
evaluation of "heart sickness" was filed as early as May 6, 
1991.  However, the Board has reviewed the record and finds 
no claim for  "heart sickness" filed in May 1991 or at 
anytime prior to May 
20, 1999.  The claims file does include an April 1991 letter 
from the veteran which is date-stamped as received at the RO 
on May 6, 1991.  However, assuming that this is the 
communication referred to by the veteran, a review of this 
document reveals no reference to any heart disease or 
cardiovascular disorder.  It simply asks for increased 
ratings for his service-connected disabilities.  

There is no evidence of record that can be construed as a 
claim (either formal or informal) for service connection for 
ischemic heart disease prior to May 20, 1999.  The written 
communication received from the veteran on May 20, 1999, 
referencing "heart disease" was the first communication 
which can be construed as a claim for service connection for 
that disorder.  Accordingly, the proper effective date for 
the grant of service connection cannot be earlier than May 
20, 1999, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

B.  Total Rating Based on Individual Unemployability. 

For effective date purposes, a TDIU rating claim is treated 
as a claim for increased disability compensation.  The 
effective date provisions for awards of increased disability 
compensation include a general rule which is that an award 
based on a claim for increase of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed -- but never earlier than the date of 
claim.

However, the law provides an exception to this general rule 
governing increased rating claims.  If the evidence shows 
that the increase in disability occurred prior to the date of 
receipt of claim, the RO may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for an increase was received within a year of 
the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98 at 3.  

Prior to May 20, 1999, service connection had been 
established for two disabilities:  residuals of shrapnel 
wounds to the right buttock and residuals of shrapnel wounds 
to the left leg.  Each disability was rated as 20 percent 
disabling, and the combined service connection rating was 40 
percent.  As a result of the May 2000 rating decision from 
which the present appeal arises, service connection was 
granted for post-traumatic stress disorder (PTSD) with a 30 
percent evaluations and service connection was established 
for ischemic heart disease as a residual of beriberi with a 
60 percent rating.  It was after the grant of service 
connection for PTSD and ischemic heart disease that the RO 
determined that the veteran was totally disabled due to 
service-connected disability.  

The Board notes here that the veteran filed a claim for 
increased ratings for his two shrapnel wound disabilities in 
August 1997.  At that time, he also claimed that he was 
totally disabled due to his service-connected disabilities.  
The record shows that the veteran failed to report for 
scheduled examinations, and his claim was denied.  He was 
notified of the denial by letter dated in April 1998 and 
furnished notice of appellate rights and procedures.  
However, he did not initiate an appeal by filing a timely 
notice of disagreement.  The April 1998 determination 
therefore became final.  38 U.S.C.A. § 7105(c).  

Looking to the record, there is no communication prior to the 
one received on May 20, 1999, which can be construed as a 
subsequent TDIU claim.  As noted earlier, when the RO granted 
service connection for PTSD and for ischemic heart disease, 
it determined that the criteria for TDIU had been met and 
granted that benefit, effective May 20, 1999, the same 
effective date as that assigned for the grants of service 
connection for PTSD and ischemic heart disease.  There is no 
evidence of record showing that the two shrapnel wound 
disabilities which were service-connected prior to May 20, 
1999, precluded substantially gainful employment, and because 
the PTSD and ischemic heart disease were not service-
connected prior to May 20, 1999, the effect of these two 
disorders on the veteran's employment cannot be considered 
prior to that date.  

In sum, under the facts of this case there is no basis for 
assigning a date prior to May 20, 1999, as the effective date 
for the grant of TDIU benefits. 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

